Case 2:21-cv-00259-SB-PVC Document 1 Filed 01/12/21 Page 1 of 7 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
 3     Amanda Seabock, Esq., SBN 289900
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     amandas@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     Orlando Garcia                            Case No.

12               Plaintiff,
                                                 Complaint For Damages And
13       v.                                      Injunctive Relief For Violations
                                                 Of: Americans With Disabilities
14     PCKT Family, LLC, a California            Act; Unruh Civil Rights Act
       Limited Liability Company;
15     Hillhurst Liquor Inc., a California
       Corporation
16
                 Defendant.
17
18
           Plaintiff Orlando Garcia complains of PCKT Family, LLC, a California
19
     Limited Liability Company; Hillhurst Liquor Inc., a California Corporation;
20
     and alleges as follows:
21
22
       PARTIES:
23
       1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
24
     level C-5 quadriplegic. He also suffers from Cerebral Palsy. He has manual
25
     dexterity issues. He uses a wheelchair for mobility.
26
       2. Defendant PCKT Family, LLC owned the real property located at or
27
     about 2060 Hillhurst Ave, Los Angeles, California, in February 2020.
28
       3. Defendant PCKT Family, LLC owns the real property located at or


                                            1

     Complaint
Case 2:21-cv-00259-SB-PVC Document 1 Filed 01/12/21 Page 2 of 7 Page ID #:2




 1   about 2060 Hillhurst Ave, Los Angeles, California, currently.
 2     4. Defendant Hillhurst Liquor Inc. owned Hillhurst Liquor located at or
 3   about 2060 Hillhurst Ave, Los Angeles, California, in February 2020.
 4     5. Defendant Hillhurst Liquor Inc. owns Hillhurst Liquor (“Store”) located
 5   at or about 2060 Hillhurst Ave, Los Angeles, California, currently.
 6     6. Plaintiff does not know the true names of Defendants, their business
 7   capacities, their ownership connection to the property and business, or their
 8   relative responsibilities in causing the access violations herein complained of,
 9   and alleges a joint venture and common enterprise by all such Defendants.
10   Plaintiff is informed and believes that each of the Defendants herein is
11   responsible in some capacity for the events herein alleged, or is a necessary
12   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
13   the true names, capacities, connections, and responsibilities of the Defendants
14   are ascertained.
15
16     JURISDICTION & VENUE:
17     7. The Court has subject matter jurisdiction over the action pursuant to 28
18   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
19   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
20     8. Pursuant to supplemental jurisdiction, an attendant and related cause
21   of action, arising from the same nucleus of operative facts and arising out of
22   the same transactions, is also brought under California’s Unruh Civil Rights
23   Act, which act expressly incorporates the Americans with Disabilities Act.
24     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
25   founded on the fact that the real property which is the subject of this action is
26   located in this district and that Plaintiff's cause of action arose in this district.
27
28


                                               2

     Complaint
Case 2:21-cv-00259-SB-PVC Document 1 Filed 01/12/21 Page 3 of 7 Page ID #:3




 1     FACTUAL ALLEGATIONS:
 2     10. Plaintiff went to the Store in February 2020 with the intention to avail
 3   himself of its goods and to assess the business for compliance with the
 4   disability access laws.
 5     11. The Store is a facility open to the public, a place of public
 6   accommodation, and a business establishment.
 7     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 8   to provide wheelchair accessible paths of travel in conformance with the ADA
 9   Standards as it relates to wheelchair users like the plaintiff.
10     13. The Store provides paths of travel to its customers but fails to provide
11   wheelchair accessible paths of travel.
12     14. A couple of problems that plaintiff encountered is that although there
13   was a set of double doors at the entrance, one of the doors was locked. This was
14   exacerbated by the fact that there was a slope at the entrance. There was no
15   level landing. As a result, plaintiff could not easily fit through the other door. A
16   customer had to help plaintiff get the other door open so that he could get
17   inside the Store. Additionally, some of the paths of travel inside the Store were
18   too narrow.
19     15. Plaintiff believes that there are other features of the paths of travel that
20   likely fail to comply with the ADA Standards and seeks to have fully compliant
21   paths of travel for wheelchair users.
22     16. On information and belief, the defendants currently fail to provide
23   wheelchair accessible paths of travel.
24     17. These barriers relate to and impact the plaintiff’s disability. Plaintiff
25   personally encountered these barriers.
26     18. As a wheelchair user, the plaintiff benefits from and is entitled to use
27   wheelchair accessible facilities. By failing to provide accessible facilities, the
28   defendants denied the plaintiff full and equal access.


                                              3

     Complaint
Case 2:21-cv-00259-SB-PVC Document 1 Filed 01/12/21 Page 4 of 7 Page ID #:4




 1     19. The failure to provide accessible facilities created difficulty and
 2   discomfort for the Plaintiff.
 3     20. The defendants have failed to maintain in working and useable
 4   conditions those features required to provide ready access to persons with
 5   disabilities.
 6     21. The barriers identified above are easily removed without much
 7   difficulty or expense. They are the types of barriers identified by the
 8   Department of Justice as presumably readily achievable to remove and, in fact,
 9   these barriers are readily achievable to remove. Moreover, there are numerous
10   alternative accommodations that could be made to provide a greater level of
11   access if complete removal were not achievable.
12     22. Plaintiff will return to the Store to avail himself of its goods and to
13   determine compliance with the disability access laws once it is represented to
14   him that the Store and its facilities are accessible. Plaintiff is currently deterred
15   from doing so because of his knowledge of the existing barriers and his
16   uncertainty about the existence of yet other barriers on the site. If the barriers
17   are not removed, the plaintiff will face unlawful and discriminatory barriers
18   again.
19     23. Given the obvious and blatant nature of the barriers and violations
20   alleged herein, the plaintiff alleges, on information and belief, that there are
21   other violations and barriers on the site that relate to his disability. Plaintiff will
22   amend the complaint, to provide proper notice regarding the scope of this
23   lawsuit, once he conducts a site inspection. However, please be on notice that
24   the plaintiff seeks to have all barriers related to his disability remedied. See
25   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
26   encounters one barrier at a site, he can sue to have all barriers that relate to his
27   disability removed regardless of whether he personally encountered them).
28


                                               4

     Complaint
Case 2:21-cv-00259-SB-PVC Document 1 Filed 01/12/21 Page 5 of 7 Page ID #:5




 1   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 2   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 3   Defendants.) (42 U.S.C. section 12101, et seq.)
 4     24. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint.
 7     25. Under the ADA, it is an act of discrimination to fail to ensure that the
 8   privileges, advantages, accommodations, facilities, goods and services of any
 9   place of public accommodation is offered on a full and equal basis by anyone
10   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
11   § 12182(a). Discrimination is defined, inter alia, as follows:
12            a. A failure to make reasonable modifications in policies, practices,
13                or procedures, when such modifications are necessary to afford
14                goods,    services,    facilities,   privileges,    advantages,   or
15                accommodations to individuals with disabilities, unless the
16                accommodation would work a fundamental alteration of those
17                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
18            b. A failure to remove architectural barriers where such removal is
19                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
20                defined by reference to the ADA Standards.
21            c. A failure to make alterations in such a manner that, to the
22                maximum extent feasible, the altered portions of the facility are
23                readily accessible to and usable by individuals with disabilities,
24                including individuals who use wheelchairs or to ensure that, to the
25                maximum extent feasible, the path of travel to the altered area and
26                the bathrooms, telephones, and drinking fountains serving the
27                altered area, are readily accessible to and usable by individuals
28                with disabilities. 42 U.S.C. § 12183(a)(2).


                                             5

     Complaint
Case 2:21-cv-00259-SB-PVC Document 1 Filed 01/12/21 Page 6 of 7 Page ID #:6




 1     26. When a business provides paths of travel, it must provide accessible
 2   paths of travel.
 3     27. Here, accessible paths of travel have not been provided in conformance
 4   with the ADA Standards.
 5     28. The Safe Harbor provisions of the 2010 Standards are not applicable
 6   here because the conditions challenged in this lawsuit do not comply with the
 7   1991 Standards.
 8     29. A public accommodation must maintain in operable working condition
 9   those features of its facilities and equipment that are required to be readily
10   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
11     30. Here, the failure to ensure that the accessible facilities were available
12   and ready to be used by the plaintiff is a violation of the law.
13
14   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
15   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
16   Code § 51-53.)
17     31. Plaintiff repleads and incorporates by reference, as if fully set forth
18   again herein, the allegations contained in all prior paragraphs of this
19   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
20   that persons with disabilities are entitled to full and equal accommodations,
21   advantages, facilities, privileges, or services in all business establishment of
22   every kind whatsoever within the jurisdiction of the State of California. Cal.
23   Civ. Code §51(b).
24     32. The Unruh Act provides that a violation of the ADA is a violation of the
25   Unruh Act. Cal. Civ. Code, § 51(f).
26     33. Defendants’ acts and omissions, as herein alleged, have violated the
27   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
28   rights to full and equal use of the accommodations, advantages, facilities,


                                              6

     Complaint
Case 2:21-cv-00259-SB-PVC Document 1 Filed 01/12/21 Page 7 of 7 Page ID #:7




 1   privileges, or services offered.
 2      34. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 3   discomfort or embarrassment for the plaintiff, the defendants are also each
 4   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 5   (c).
 6
 7            PRAYER:
 8            Wherefore, Plaintiff prays that this Court award damages and provide
 9   relief as follows:
10          1. For injunctive relief, compelling Defendants to comply with the
11   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
12   plaintiff is not invoking section 55 of the California Civil Code and is not
13   seeking injunctive relief under the Disabled Persons Act at all.
14          2. Damages under the Unruh Civil Rights Act, which provides for actual
15   damages and a statutory minimum of $4,000 for each offense.
16          3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
17   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
18
     Dated: January 10, 2021             CENTER FOR DISABILITY ACCESS
19
20
21
22
                                         By: _______________________
23
                                               Russell Handy, Esq.
24                                             Attorney for plaintiff
25
26
27
28


                                               7

     Complaint
